Citation Nr: 0424331	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral corneal 
scars due to recurrent herpetic keratitis, status post right 
corneal grafts, currently evaluated as 30 percent disabling.

2.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2003) for the period from April to 
July 2001.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1987.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case was returned to the Board for 
further appellate consideration.  

During the course of the instant appeal, the veteran appears 
to be raising claims of entitlement to a temporary total 
rating based on the need for convalescence from April to July 
2001, following corneal transplant surgery, as well as 
entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.  Such matters 
have not been developed for the Board's review at this time, 
but they are referred to the RO for their initial development 
and adjudication.  

Additionally, the appellant appears to be claiming 
entitlement to fee basis treatment.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the VA Medical Center in 
Syracuse for appropriate action. 

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDING OF FACT

The veteran has withdrawn his substantive appeal as to his 
claim of entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.29 (2003) for the period from 
April to July 2001.  

CONCLUSION OF LAW

In light of the veteran's withdrawal of his substantive 
appeal as to his claim of entitlement to a temporary total 
disability evaluation under 38 C.F.R. § 4.29 (2003) for the 
period from April to July 2001, the Board is without 
jurisdiction to review such matter.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duties to assist and notify claimants.  
As well, pertinent changes to the United States Code of 
Federal Regulations were made in response to the VCAA, 
including those to 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2003).  In light of the finding below that the Board is 
without jurisdiction to review the veteran's claim of 
entitlement to a temporary total disability evaluation under 
38 C.F.R. § 4.29 (2003) for the period from April to July 
2001, a discussion whether there was full compliance with the 
VCAA, its implementing regulations, and the body of 
jurisprudence interpreting the statute and regulations, is 
unnecessary.  For the same reason, there is no need to 
ascertain, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998), whether all of the development actions sought by the 
Board in its prior remand have been satisfied as to that 
matter.  There likewise is no possibility of a Stegall 
violation as to the matter withdrawn from appellate 
consideration by the veteran.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by an 
authorized representative.  38 C.F.R. § 20.204.  

In this instance, the veteran-appellant indicated the 
following in March 2004 correspondence to the Appeals 
Management Center:

I am not nor do I want to be a Lawyer (sic).  A 
high school drop out can see the mistakes you 
made on your Supplemental Statement of the Case, 
Department of Veterans Affairs Appeals Management 
Center, and dated 3/12/2004 (attached) reason and 
bases, paragraph 2, Entitlement to a temporary 
total disability evaluation April to Jul 2001.  I 
never ask (sic) for that.  I did receive total 
disability for 2 months after my last transplant.  
That was not what I asked you for....

As it is clear that the veteran no longer wishes to pursue 
his appeal involving a claim of entitlement to a temporary 
total disability evaluation under 38 C.F.R. § 4.29 (2003) for 
the period from April to July 2001, there remain no 
allegations of errors of fact or law for appellate 
consideration.  As such, the Board is without jurisdiction to 
review such matter.  The appeal as to that matter is 
therefore dismissed.


ORDER

The appeal as to the veteran's entitlement to a temporary 
total disability evaluation under 38 C.F.R. § 4.29 (2003) for 
the period from April to July 2001 is dismissed.


REMAND

Regarding the claim of entitlement to an increased rating for 
the appellant's eye disorder further procedural and 
evidentiary development is needed prior to the Board's review 
of its merits.  It is noted that, prior to the return of the 
case to the Board, the veteran submitted to the RO and the 
Appeals Management Center a copy of a March 2004 Social 
Security Administration Administrative Law Judge decision 
wherein the judge concluded that his eye disability, in 
combination with other disorders, rendered him totally and 
permanently disabled.  The SSA decision was not considered by 
the RO or the Appeals Management Center and it is not 
referenced in any supplemental statement of the case.  
Further, medical records considered by the SSA do not appear 
to be included in the claims folder.  In addition to 
corrective action as to the foregoing, additional medical 
input is found to be in order, inasmuch as nearly two years 
have elapsed since he was last examined by VA.  

Accordingly, this portion of the appeal is REMANDED to the RO 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim for a schedular or extraschedular 
rating in excess of 30 percent for 
bilateral corneal scars due to recurrent 
herpetic keratitis, status post right 
corneal grafts.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, in the event that he provides 
sufficient identifying information and 
written authorization.  Finally, the RO 
must address the question of whether full 
and complete VCAA notice was provided to 
the veteran outside the chronological 
sequence set forth in the above-cited 
statutes and regulation, and, if so, 
whether he has been prejudiced thereby.

2.  The RO should obtain any and all 
records not already on file with respect 
to VA medical care for the veteran's eyes 
received on an inpatient or outpatient 
basis since October 2002 at either the VA 
Medical Center in Syracuse, New York, or 
any affiliated outpatient clinic.  Once 
obtained, such records must be made a 
part of the veteran's claims folder. 

3.  The RO should attempt to secure any 
medical records used by the Social 
Security Administration in granting 
disability benefits to the veteran.

4.  Thereafter, the veteran is to be 
afforded a VA eye examination for 
evaluation of the nature and extent of 
his bilateral corneal scars due to 
recurrent herpetic keratitis, status post 
right corneal grafts.  The claims folder 
in its entirety must be made available to 
the examiner for review.  The examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
examination and all diagnostic testing 
necessary to determine the full extent of 
all ocular disability present.  All 
applicable diagnoses must be fully set 
forth.  

The examiner must offer a professional 
opinion, with supporting rationale, as to 
the following:

Is it at least as likely as not 
that the veteran's bilateral 
corneal scars due to recurrent 
herpetic keratitis, status post 
right corneal grafts, result in 
a marked interference with his 
employment?  Does such 
disorder, alone, totally 
preclude the performance of all 
substantially gainful 
employment?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

5.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
6.  Lastly, the RO must readjudicate the 
merits of the claim of entitlement to a 
schedular and/or extraschedular rating in 
excess of 30 percent for bilateral 
corneal scars due to recurrent herpetic 
keratitis, status post right corneal 
grafts, based on all the evidence of 
record, inclusive of the SSA decision of 
March 2004, and all governing legal 
authority, including the VCAA, its 
implementing regulations, and the 
opinions of Federal courts interpreting 
such body of law.  
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 (2003), as 
appropriate, is required.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



